Confidential

EXHIBIT 10.17.1

























AMENDMENT No. 1

TO REAL-TIME INSTRUMENT PATENT LICENSE AGREEMENT




This Amendment (this “Amendment”), amending that certain Real-Time Instrument
Patent License Agreement effective as of April 1, 2005 (the “Agreement”) entered
into between Applera Corporation through its Applied Biosystems Group, 850
Lincoln Centre Drive, Foster City, CA 94404 (“ABI”) on the one hand and Bio-Rad
Laboratories, Inc., 1000 Alfred Nobel Drive, Hercules, CA 94547 (“BRL”) and
BRL’s wholly owned subsidiary MJ Research, Inc., 590 Lincoln Street, Waltham, MA
02451 (“MJR”) on the other hand , is entered into by and between ABI on the one
hand and BRL and MJR on the other hand on May 4, 2007 (the “Amendment Date”).
 Each of BRL, MJR and ABI is individually referred to as a “Party” and,
collectively, as “Parties.”




RECITALS




WHEREAS, as part of a settlement of that certain litigation in which ABI sued
BRL and MJR in Civil File No. 3:04-CV-01881-RNC in the United States District
Court for the District of Connecticut, ABI on the one hand, and BRL and MJR on
the other hand, entered into the Agreement on February 9, 2006, as well as the
Real-Time Settlement Agreement and the Consent Judgment of the same date;




WHEREAS, ABI, before the Regional Court Düsseldorf, sued BRL (docket no. 4a O
44/03, currently on appeal before the Higher Regional Court Düsseldorf as case
no. I-2 U 55/04) and MJR (docket no. 4a O 235/03, currently on appeal before the
Higher Regional Court Düsseldorf as case no. I-2 U 57/04) for infringement of
European Patent No. 872562 (“European Patent”);




WHEREAS, BRL and MJR filed an opposition to the European Patent; and




WHEREAS, the Parties wish to settle the aforementioned German Proceedings and
Related Appeals and their disputes relating to the validity and enforceability
of the European Patent, in part by amending the Agreement, pursuant to the terms
and conditions of this Amendment.





122780-4

1of 8




Legend:

[**]  This material has been omitted pursuant to a request for confidential
treatment.  The material has been filed separately with the Commission.




Confidential







 




NOW, THEREFORE, in consideration of the foregoing and other good and valuable
considerations, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:




ARTICLE I

AMENDMENT OF THE AGREEMENT

I(A)

Section 1.11 of the Agreement is amended to read in its entirety as follows:




1.11

“Real-Time Apparatus Patent Rights” shall mean (a) Applera's United States
Patent No. 6,814,934 B1; (b) other patents and applications owned by Applera
that claim priority to United States patent application Serial No.  07/695,201;
(c) any Canadian counterparts of any of the foregoing (the patents and patent
applications in part (a) through (c) above of this Section 1.11 (collectively,
“Category I Real-Time Rights”); and (d) the European Patent.  Without limiting
the foregoing, the term “Real-Time Apparatus Patent Rights” shall include any
Valid Claims of other patents or patent applications (including, without
limitation, the Optics Improvements Patents) owned by Applera as of the
Amendment Date (or controlled by Applera, as of the Signing Date, with the right
to grant sublicenses) that (but for the license herein) are infringed by
Licensee’s manufacture and selling within the scope of the license granted in
Section 2.1 of Existing Products.  Notwithstanding anything herein to the
contrary, the term “Real-Time Apparatus Patent Rights” expressly excludes: (i)
any patents and patent applications that cover real-time chemistry, reagents,
reagent-containing kits, reagent-containing systems, and methods employing
particular real-time chemistry, reagents, reagent-containing kits,
reagent-containing systems, that instrument users, including Licensee, may wish
or need for the performance of amplification and detection methods, including
without limitation real-time detection methods, utilizing Licensed Real-Time
Thermal Cyclers; and (ii) any patents and patent applications licensed under the
Amended and Restated Thermal Cycler Supplier Agreement.  The Real-Time Apparatus
Patent Rights other than the Category I Real-Time Rights are referred to
collectively as the “Added Real-Time Rights”.  

I(B)

Section 1.14 of the Agreement is amended to read in its entirety as follows:




1.14

“Territory” shall mean




[**]







I(C)

The Agreement is hereby amended to add the following Sections 1.17 and 1.18:




1.17

“Amendment Date” shall mean April 27, 2007, the effective date of that certain
Amendment No.1 to this Agreement.








122780-4

2 of 8










Confidential







1.18

“Settlement Agreement” shall mean that certain “Real-Time Settlement Agreement”
entered into by the Parties of even date herewith, as amended by that certain
“Amendment No.1 to Real-Time Settlement Agreement” entered into by the Parties
as of the Amendment Date.




I(D)

Sections 3.1 (c)-(f) of the Agreement are amended such that all royalty-bearing
activities discussed therein which were




[**]










I(E)

The Agreement is hereby amended to add the following Sections 3.11, 3.12, and
4.3:




“3.11

For licenses and rights granted under Article 2 to the European Patent, Licensee
shall pay to ABI:

(a)




[**]




AB Fiscal

 

 

 

Quarter/Year

Date Due

 Payment Due

 

 

 

 

 

Q407

5 business days after

Amendment Date

 $      [**]

 

 

 

 

 

Q108

August 14, 2007

 $      [**]

 

 

 

 

 

Q208

November 14, 2007

 $      [**]

 

 

 

 

 

Q308

February 14, 2008

 $      [**]

 

 

 

 

 

Q408

May 15, 2008

 $      [**]

 

 

 

 

 

 Total

 

 $      [**]

 




(b)

any and all amounts owing under this Agreement

[**]





122780-4

3 of 8










Confidential







3.12

Licensee hereby represents and warrants to ABI that as of the Amendment Date,
Licensee is in full compliance with its royalty obligations under this License
Agreement




[**]







4.3

Subject to Licensee’s compliance with its representations, warranties and
covenants (including, without limitation, fulfillment of payment obligations) in
this Agreement and in the Settlement Agreement, all instruments that infringe
the European Patent (whether or not they also infringe any of the other Added
Real-Time Rights) that would have qualified (had they been sold after the
Amendment Date) as Licensed Real-Time Thermal Cyclers, including all modules and
components thereof, that were manufactured, delivered, invoiced or otherwise
transferred by Licensee solely under its own name and trademarks to end user
customers (directly or through distributors) prior to the Amendment Date shall
be considered Licensed Real-Time Thermal Cyclers; and all earlier use of such
instruments by customers, direct or indirect, of Licensee shall be deemed to
have been use of Licensed Real-Time Thermal Cyclers subject to Article 2 and
Article 4 herein.  

I(F)

Section 6.2 of the Agreement is amended to add the following sentence to the end
of such Section 6.2:  

[**]







I(G)

Section 6.9 is amended to read in its entirety as follows:







[**]




I(H)

The first two sentences of Section 11.1 are deleted and replaced in their
entirety with the following:




“11.1

If after execution of this Agreement, ABI grants a license to any Third Party,
other than Roche or a collaboration partner (including, without limitation, any
party to an agreement with ABI entailing collaborative research, development or
manufacturing) of substantially the same scope and encompassing the same fields
as the license granted to Licensee herein but under royalty rates, expressed as
a percentage of the Net Sales Price of such other licensee’s royalty-bearing
products,





122780-4

4 of 8










Confidential










[**]

for the royalty rates contained herein; provided that at ABI’s election Licensee
accepts all other terms and conditions (whether more or less favorable to
Licensee) or at ABI’s election all other terms and conditions excluding
additional licenses granted in other fields of such agreement with such Third
Party (such new agreement with Licensee on the same terms and conditions,
mutatis mutandum, as apply to such Third Party, referred to hereafter as the
“Substituted Agreement”).  

[**]







ARTICLE II

GENERAL PROVISIONS

II(A)

Except as amended by this Amendment, the terms and conditions of the Agreement
shall remain in full force and effect.  This Amendment, together with the
Agreement as amended herein and that certain Real-Time Settlement Agreement by
and between the Parties made effective as of April 1 ,2005 as amended by
Amendment No. 1 to Real-Time Settlement Agreement of even date herewith and such
Amendment No. 1 to Real-Time Settlement Agreement (including the Consent
Judgment as defined therein), constitutes the sole agreement between the Parties
relating to the subject matter hereof and supersedes all previous writings and
understandings.  The terms and conditions of this Amendment shall control and
take precedence in the event of any conflict between the terms and conditions of
this Amendment and the Agreement.  Neither this Amendment nor the Agreement may
be further amended or modified, except by a written agreement executed by the
duly authorized representatives of the Parties hereto.  Concurrent with this
Amendment, the Parties have also entered into that certain PCR Method/Enzyme
Patent License Agreement, with an effective date of April 1, 2007, concerning
separate subject matter than this Amendment and the Agreement.

II(B)

This Amendment shall only be assignable together with the Agreement and in
accordance with the provisions of Article 9 of the Agreement governing
assignment thereof.

II(C)

Without limiting the confidentiality obligations contained in the Agreement,
Licensee shall maintain the confidentiality of the provisions of this Amendment
and shall refrain from disclosing the terms of this Amendment without the prior
written consent of ABI, except to the extent such disclosure is required under
applicable law or regulation provided that (i) such disclosure is limited to the
information that must be so disclosed under applicable law or regulation; and
(ii) Licensee notifies ABI of such requirement and the text of the proposed





122780-4

5 of 8
















disclosure at least (30) days before such proposed disclosure is required or in
any event as far in advance of the date of disclosure as is reasonably possible
and allows ABI a reasonable opportunity to comment upon, object or seek a
protective order or other injunctive relief to prevent or limit such disclosure.
 Licensee shall be permitted to issue a press release, reasonably acceptable to
ABI, that announces the grant of the license hereunder.  Licensee may disclose
the provisions of this Amendment to Michael Finney and John Finney, provided
that they shall first have agreed in a writing provided to ABI that they will be
bound by the confidentiality terms of this Section II(C) and Licensee provides a
copy of any such disclosure to ABI at the time of such disclosure.

II(D)

This Amendment shall be deemed made in the State of California, and it shall be
construed and enforced in accordance with the law of the State of California
without regard to any choice of law provisions.  The Parties agree that the
exclusive jurisdiction and venue for any dispute or controversy arising from
this Agreement shall be in the state or federal courts in California.

II(E)

If any provision hereof should be held invalid, illegal or unenforceable in any
respect, then, to the fullest extent permitted by applicable law: (a) all other
provisions hereof shall remain in full force and effect and shall be liberally
construed in order to carry out the intent of the Parties as nearly as may be
possible, and (b) the Parties agree to negotiate in good faith a provision, in
replacement of the provision held invalid, illegal or unenforceable, that is
consistent with applicable law and accomplishes, as nearly as possible, the
original intention of the Parties with respect thereto.  To the fullest extent
permitted by applicable law, each Party hereby waives any provision of law that
would render any provision hereof prohibited or unenforceable in any respect.

II(F)

Except where the context otherwise requires, wherever used, the singular shall
include the plural and the word “or” is used in the inclusive sense.  The
captions and headings of this Amendment are for convenience of reference only
and in no way define, describe, extend or limit the scope or intent of this
Amendment or the intent of any provision contained in this Amendment.  Each
Party hereto and its counsel have participated fully in the review and
negotiation of this Amendment.  Both parties have participated equally in the
formation of this Amendment; the language of this Amendment shall not be
presumptively construed against either Party.

II(G)

It is expressly agreed that the Parties, shall be independent contractors and
that the relationship between the Parties shall not constitute a partnership,
joint venture or agency.























122780-4

6 of 8










Confidential







II(H)

The waiver by either Party hereto of any right hereunder or the failure to
perform or a breach by the other Party shall not be deemed a waiver of any other
right hereunder or of any other breach or failure by said other Party whether of
a similar nature or otherwise.  Temporary waiver or forbearance hereunder shall
not constitute permanent waiver.




II(I)

This Amendment may be executed (including via facsimile) in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




II(J)

The representations, warranties, covenants, rights and obligations set forth in
this Amendment are for the sole benefit of the Parties and their successors and
permitted assigns, and they shall not be construed as conferring any rights on
any third parties.




[Signature page follows.]





122780-4

7 of 8










Confidential







IN WITNESS WHEREOF, the Parties, through their authorized officers, have
executed this Amendment as of the Amendment Date.







BIO-RAD LABORATORIES, INC.

APPLERA CORPORATION, through its APPLIED BIOSYSTEMS GROUP




Date: May 4, 2007




Date: May 4, 2007




By:  







      /s/  Sanford S. Wadler             




By:




          /s/   Mark P. Stevenson                




Title:  




       Vice President                        

           Mark P. Stevenson

Title:  Vice President of Applera Corporation and President, Molecular and Cell
Biology Division, Applied Biosystems







 

 

 

MJ RESEARCH, INC.




Date: May 4, 2007







By:  







             /s/  Sanford S. Wadler            




Title:  




                   Vice President                  

 

 








122780-4

8 of 8








